Mit Justice del Toeo
delivered the opinion of the court.
*18The classification of a curable defect appealed from was made by the Registrar of Property of San Juan on February 7, 1907, and the appeal was taken February 10, 1910. In the' notice of the appeal no allegation is made explaining or tending to explain the grounds upon which the appellant now appeals to this Supreme Court after more than three years have elapsed since the classification of the registrar.
Upon a careful examination of the entire law relating to appeals from decisions of registrars of property, approved March 1, 1902, (Revised Statutes, 1902, p. 313), and in view of the decisions of this Supreme Court in the cases of the Colonial Co. of London, Limited, in liquidation v. The Registrar of San Juan, decided September 28, 1900; of Fabio A. Hernández v. The Registrar of Aguadilla, (14 P. R. Rep., 768) decided November 30, 1908; of José Barreras Padró v. The Registrar of Caguas, (15 P. R. Rep., 542) decided June 25, 1909; of Freiría & Co. v. The Registrar of Caguas, (15 P. R. Rep., 637) decided October 26, 1909; and of Cándido Noriega v. The Registrar of Caguas, (15 P. R. Rep., 657) decided November 4, 1909, we hold that this appeal should be dismissed.

Dismissed.

Chief Justice Hernández and Justices Figueras, MacLeary and Wolf concurred.